Opinion by
Judge Lindsay:
There is no proof in the record showing that the notes sued on were executed in the state of Missouri. Nor is there anything showing that the court heard proof upon any of the questions of fact upon which appellee’s right to have payment for interest pn his debts at the rate of ten per cent, per annum depended.
As appellant was not before the court except upon constructive service, nothing could be taken for confessed against him', and as the appellee failed to offer testimony as to the place where the notes were executed, it was error to adjudge him ten per cent, interest on his debts. For this reason the judgment must be reversed. As the prosecution of this appeal operates as an appearance by appellant, the remaining questions raised by him can be settled in the court below upon the return of the cause which is remanded for further proper proceedings.
-, for appellee.